Order entered September 19, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00916-CV

    DALLAS COUNTY REPUBLICAN PARTY, AND MISSY SHOREY AS DALLAS
             COUNTY REPUBLICAN PARTY CHAIR, Appellants

                                                V.

 DALLAS COUNTY DEMOCRATIC PARTY, AND CAROL DONOVAN, AS DALLAS
            COUNTY DEMOCRATIC PARTY CHAIR, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-00821-A

                                            ORDER
                          Before Justices Bridges, Fillmore, and Myers

       In the underlying proceeding, the Dallas County Republican Party sued the Dallas

County Democratic Party for declaratory and injunctive relief alleging the ineligibility of 128

Democratic candidates for elective office in Dallas County. The trial court dismissed appellants’

claims under Rule 91a of the Texas Rules of Civil Procedure and awarded appellees their

attorney’s fees. Appellants appealed the final judgment of dismissal. By letter dated September

11, 2018, the Court notified the parties that the Court questions its jurisdiction over the appeal.

Specifically, the Court noted that it appears the appeal has either become moot or will become

moot before briefing is completed and a decision is rendered because the deadline for mailing or
emailing ballots to any voter who submits a Federal Postcard Application is September 22, 2018.

See, e.g., In re Meyer, No. 05-16-00063-CV, 2016 WL 375033, at *4–5 (Tex. App.—Dallas Feb.

1, 2016, orig. proceeding) (“Once it has become too late to print new absentee ballots in time for

the beginning of the casting of those ballots, any judicial challenge that would require alteration

of the ballot becomes moot.”). The Court directed the parties to file letter briefs addressing the

Court’s concern no later than September 18, 2018.

       Appellants and appellees filed letter briefs as directed. The parties agree that any relief

sought regarding the November 6, 2018 general election, including preparation of the ballot and

what candidates may or may not appear on the ballot, will be mooted by the election schedule.

Appellants affirmatively state that they “do not request relief related to the general election” and

“only seek to appeal relief related to the lower Court’s decision on subject matter jurisdiction;

91(a), and the mandatory attorney’s fees.” Appellants further state that their appeal seeks this

Court’s ruling on five issues that are not mooted by the election schedule and relate to the

propriety of the lower court’s dismissal under Rule 91a and the award of attorney’s fees.

       Appellees concede that appellants may appeal the fees award and that the fees issue is not

moot. Appellees did not address, however, whether they dispute appellants’ ability to appeal the

propriety of dismissal under Rule 91a.

       In light of appellants’ concession that they do not seek relief related to the general

election, we conclude that no issues related to the November 6, 2018 general election are before

the Court in this appeal. We DEFER to the submissions panel for determination at the time of

submission all remaining issues, including any jurisdictional issues related to appellants’ ability

to appeal the dismissal under Rule 91a and the merits of appellants’ complaints concerning the

propriety of dismissal under Rule 91 and the award of attorney’s fees.
       The reporter’s record was filed on September 11, 2018, but the clerk’s record is overdue.

Accordingly, we ORDER Dallas County District Clerk Felicia Pitre to file the clerk’s record no

later than October 10, 2018. We ORDER appellants to file their appellants’ brief within thirty

days after the clerk’s record is filed in this Court. TEX. R. APP. P. 38.6(a).



                                                       /s/     LANA MYERS
                                                               JUSTICE